Citation Nr: 0402623	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-21 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  He also served in the reserves during the period from 
May 1973 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

Hearing loss and tinnitus were not present during active 
service, to include upon July 1967 separation and May 1973 
reserves examinations, or for many years thereafter and there 
is no competent medical evidence of a causal relationship 
between his current bilateral hearing loss or tinnitus and 
any incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Claimed tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The United States Court of 
Appeals for Veterans Claims (Court) recently held that such 
specific notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

The Board concludes that the discussions in the August 2001 
rating decision, the November 2002 Statement of the Case, and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection for bilateral hearing loss 
and for tinnitus and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claim for service 
connection.  Further, letters from the RO to the veteran 
dated April 2001, May 2001, and January 2003 informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, the Veterans Benefits Act of 2003 
was subsequently enacted permitting VA to adjudicate a claim 
within a year of receipt of the claim.  The provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 
117 Stat. 2651, ___ (Dec. 16, 2003).  

The Board is cognizant of the recent Court of Appeals for 
Veterans' Claims decision noted above, Pelegrini, requiring 
that VCAA notice precede an "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim...providing such notice after a claimant has already 
received an initial unfavorable AOJ determination on a 
service-connection claim, i.e., a denial of the claim, would 
largely nullify the purpose of the notice and prejudice the 
claimant by forcing him or her to overcome an adverse 
determination."  However, in this case, in a March 2001 RO 
letter, the RO attempted to obtain relevant medical evidence 
identified by the veteran, informed the veteran in letters 
mailed in March, April and May  2001 of VCAA, that he should 
submit evidence as soon as possible, and that VA would assist 
him in obtaining relevant evidence.  These notices were 
mailed before the August 2001 decision appealed by the 
veteran.  In January 2003, the Board informed the veteran by 
letter that he had an additional 90 days to submit evidence 
(assuming the Board did not render a decision during that 
time, which it did not).  Thus, the veteran had as late as 
April 2003 to submit additional evidence.  This allowed the 
veteran a greater amount of time than the one year time 
limit.  To the extent letters suggesting lesser time limits 
are defective, such defective notice has exerted no practical 
effect on the time period within which the veteran could 
submit evidence.  Moreover, the veteran specifically 
indicated in his May 2001 Statement in Support of his Claim, 
that he had no further evidence to submit.  Accordingly, the 
Board finds that any failure to provide all of the duties to 
notify before the RO decision that was appealed or error in 
notice pertaining to the 60 day suggested time limit within 
which the veteran should submit evidence set forth in the 
April 2001 RO letter to be nonprejudicial error under the 
specific facts of this case.  See 38 U.S.C.A. 7261(b) (Court 
of Appeals for Veterans Claims shall take due account of the 
rule of prejudicial error).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The RO also requested records of the veteran's 
treatment from the University of Utah Student Health 
Services.  The University was unable to provide the requested 
records.  In addition, as noted above, the RO contacted the 
veteran by April 2001 and January 2003 letters and asked him 
to identify all medical providers who treated him for 
bilateral hearing loss or tinnitus.  The RO has obtained all 
identified evidence.  Finally, the veteran underwent a VA 
examination in June 2001.  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran alleges in his February 2001 Statement in Support 
of Claim that he first experienced ringing in his ears when 
training at the hand grenade range.  The ringing lasted only 
a few hours.  He further alleged that on October 28, 1966, an 
explosion caused by the mortaring of an ammunition dump, 
caused his ears to begin ringing again.  He states that he 
has experienced ringing in his ears ever since.  He also 
alleges to have been exposed to excessive noise on December 
4, 1966, when he was subjected to a mortar attack and another 
ammunition dump.  Finally, he stated that he was often on 
duty for 12 hour shifts next to a large, operating diesel 
generator.    

Service medical records reveal that the veteran served as a 
clerk typist.  He had been diagnosed with some minimal 
hearing loss in his preinduction examination in May 1965.  At 
induction, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 10, 15, 15 
and 15 decibels, respectively.  Left ear pure thresholds at 
500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 5, 15, 15 and 10 decibels, respectively.  The 
service medical records contain no evidence of any complaint, 
treatment, or diagnosis of further hearing loss or tinnitus.  
In association with his service department discharge 
examination, the veteran indicated (by checked box) in July 
1967 that he did not have and had never had any ear trouble, 
or hearing loss.

In his May 1973 examination, the veteran showed no signs of 
hearing loss at all.  His audiometric examination revealed 
that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, and 4000 hertz were measured at 0, 0, 0 and 0 
decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured 
at 0, 0, 0 and 0 decibels, respectively.                       

Subsequent audiometric examinations in January 1988, October 
1995, August 1998 and June 2001 reveal substantial hearing 
loss.  At his June 2001 VA audiometric examination, right ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 25, 30, 30 and 30 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 25, 30, 35 
and 50 decibels, respectively.  The examiner did not state 
the etiology of the veteran's hearing loss, but in an 
addendum, she pointed out that the veteran's hearing was 
apparently normal throughout service, and that the first 
documentation of hearing loss was not until 1988 (15 years 
after service).  

None of the aforementioned examination reports (either in 
service or post service) indicated any complaints of ringing 
in the ears (tinnitus).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  


Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The Board has considered the veteran's testimony that he has 
experienced ringing in his ears as a result of exposure to 
excessive noise.  However, the service medical records show 
no complaints of hearing loss or objective findings of a 
hearing loss disability, as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385, nor is there any indication of 
tinnitus.  The separation examination is negative for any 
pertinent complaints or objective findings; clinical 
examination of the ears at that time was normal.  An 
audiometric evaluation performed at the time of a reserves 
examination in May 1973 showed that the veteran's hearing was 
well within normal limits and there was no suggestion of 
tinnitus.  There is no post-service medical evidence of 
hearing loss or tinnitus until many years after service.  
Thus, service connection for sensorineural hearing loss on a 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The veteran stated in 
his Claim Application for Benefits that he has never been 
treated for hearing loss or tinnitus.  

Hearing loss was noted in the veteran's June 2001 VA 
examination.  The VA examiner did not originally address the 
issue of a causal connection between the veteran's current 
hearing loss and his service because there was no evidence to 
suggest such a nexus.  Nevertheless, the RO requested an 
addendum from the VA examiner, who pointed out that the 
veteran's hearing was within normal limits all throughout 
service, and that there was no evidence of hearing loss until 
1988.

In sum, there is affirmative evidence in the form of the 
veteran's contemporaneously provided histories that he did 
not have any ear trouble or hearing loss; the medical 
evidence of record does not indicate or suggest any ear 
problems or hearing loss until many years after active 
service; and there is no medical evidence to show or suggest 
that the veteran's claimed current hearing loss and tinnitus 
are related to any incident of service.  Accordingly, service 
connection for hearing loss and for tinnitus is not 
warranted.  38 C.F.R. § 3.303.  

As to the veteran's lay contention that his current hearing 
loss and tinnitus are caused by exposure to excessive noise 
while in service, the Board notes that as a layperson, he is 
not competent to offer opinions on causation, and that the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu, supra; Moray v. Brown, 5 Vet. 
App. 211 (1993).  It is pertinent to note that the veteran's 
service personnel records show that he was a clerk typist and 
there is no suggestion in the service medical records of any 
exposure to excessive noise.

As the preponderance of the evidence is against the claim for 
service connection for hearing loss and for tinnitus, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).






ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.    




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA 
to vacate any part of this decision by writing a letter to the BVA 
stating why you believe you were denied due process of law during your 
appeal. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you 
did not get a personal hearing that you requested. You can also file a 
motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no time 
limit on filing a motion to vacate, and you can do this at any time. 
However, if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the 
Board revise this decision if you believe that the decision is based 
on "clear and unmistakable error" (CUE).  Send this motion to the 
address above for the Director, Management and Administration, at the 
Board. You should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not review a final 
decision on this basis more than once. You should carefully review the 
Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and 
seek help from a qualified representative before filing such a motion. 
See discussion on representation below. Remember, the Board places no 
time limit on filing a CUE review motion, and you can do this at any 
time. 

How do I reopen my claim? You can ask your local VA office to reopen 
your claim by simply sending them a statement indicating that you want 
to reopen your claim.  However, to be successful in reopening your 
claim, you must submit new and material evidence to that office. See 
38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these 
organizations on the Internet at: www.va.gov/vso.  You can also choose 
to be represented by a private attorney or by an "agent." (An agent is 
a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you with 
a state-by-state listing of persons admitted to practice before the 
Court who have indicated their availability to represent appellants.  
This information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a 
fee or accept payment for services they provide before the date BVA 
makes a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then the 
attorney or agent is allowed to charge you a fee for representing you 
before VA in most situations.  An attorney can also charge you for 
representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, 
title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above for 
the Office of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





